ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_03_FR.txt. 233

OPINION DISSIDENTE DE M. ARMAND-UGON

Je regrette vivement, pour les raisons que j’expose ci-après, de
ne pouvoir me rallier à l’arrêt de Ja Cour.

Dans la commune de Baarle-Nassau (Pays-Bas), dont la superficie
dépasse 4.000 hectares, se trouve, enclavée dans son territoire, la
commune de Baerle-Duc (Belgique), d’une superficie de 200 hectares.
Dans la section A, dite de Zondereygen, de la commune de Baarle-
Nassau, deux parcelles cadastrales connues, de 1836 à 1843, sous les
numéros 91 et 92, font l’objet du présent différend, et les Parties
demandent à la Cour de décider à laquelle des deux appartient la
souveraineté sur ce territoire, portant sur 14 ha, 37 a, 80 ca.

oe
5 2k

Le Gouvernement belge fonde ses prétentions de souveraineté à
l'égard des parcelles cadastrales sur les dispositions explicites du
procès-verbal reproduit à l’article go du Procès-verbal descriptif
de la Convention de 1843. Ce procès-verbal, en langue néerlandaise,
dans la partie qui concerne les parcelles, est ainsi libellé:

« Les parcelles numérotées 01 et 92 appartiennent à la commune
de Baerle-Duc » (De parceelen nummer gr en 92 behoren tot de ge-
meente Baerle-Hertog).

Le ‘Gouvernement néerlandais s’appuie sur deux propositions
principales pour soutenir sa souveraineté: le statu quo du Traité de
1842 et de la Convention de 1843, et, à partir de cette date, la posses-
sion effective, publique et paisible des parcelles. Le Procès-verbal
communal de 1836-1841, de la commune de Baarle-Nassau, indique
les deux parcelles comme appartenant à cette commune. Son texte,
en langue néerlandaise, est le suivant:

«Section À dite Zondereijgen:

Les parcelles n°5 78 à 111 inclus appartiennent à la Commune de
Baarle Nassau» (De parceelen van en met nummer 78 tot en met
no. III behooren tot de Gemeente Baariz Nassau).

+
* *

La Cour doit décider lequel de ces deux textes est celui de la
Convention de 1843.

Le premier texte indiqué par le Gouvernement belge attribuerait
— à tort selon le Gouvernement néerlandais — les parcelles à la
Belgique. Ce texte provenant d’un certain procès-verbal inséré au
Procès-verbal descriptif de l’article 90 n’exprime nullement le
consentement et la volonté des Parties contractantes; une faute a

28
234 PARCELLES FRONT. (or. DISS. DE M. ARMAND-UGON)

été commise en reproduisant à l’article go un procès-verbal qui n’est
pas le Procès-verbal communal de 1836-1841 qui avait été choisi
par la Commission mixte. Le Gouvernement néerlandais a la charge
de la preuve de cette allégation.

*
*+ +

L'examen des documents les plus importants et pertinents, par
ordre chronologique, permet plus aisément de saisir les discussions
et les changements d'opinions au sein de la Commission mixte de
délimitation, à propos des parcelles. Ce même examen conduit à la
décision de la présente affaire. On laïssera de côté certains faits
soulevés par les Parties, qui ne sont pas nécessairement liés à la
réponse à la question soumise à la décision de la Cour.

Le Procès-verbal communal, commencé le 29 novembre 1836,
achevé en 1839, arrêté et signé le 22 mars 1841 par les autorités des
deux communes, a, dans la présente affaire, une place fondamentale.
En effet, ce document deviendra, par résolution de la Commission
mixte, la seconde partie de l’article 90 du Procès-verbal descriptif
de la Convention de 1843.

La séparation de la Belgique et des Pays-Bas, en 1830, avait
rendu nécessaire de constater dans un procès-verbal l'appartenance
des parcelles constituant les deux communes de Baarle-Nassau et
de Baerle-Duc.

Les autorités des deux communes et les personnes qui l'ont dressé
procédèrent, en donnant suite aux ordres reçus des autorités res-
pectives, «à une reconnaissance aussi exacte que possible des
limites qui existent depuis longtemps entre les parcelles enclavées
dans les communes ». Ce procès-verbal a été établi contradictoire-
ment sur les bases du registre cadastral, du tableau indicatif, des
registres des propriétés et témoignages des voisins les plus anciens;
toute divergence a été réglée à l’amiable avec l’assentiment du
propriétaire (contre-mémoire, annexe I, pp. 6 à 21). Ce document,
terminé en 1839, ne fut signé par les autorités de Baerle-Duc qu’en
mars 1841, quand la Commission mixte de délimitation eut commen-
cé son travail. Toutes les précautions indiquées montrent le soin
et le sérieux qui présidérent 4 Ja rédaction de cet important docu-
ment, sans ratures ni surcharges, timbré avec le sceau des deux
communes, lequel fut dressé en double exemplaire pour constater
le texte officiel et déposé aux archives de chacune des deux commu-
nes. Les exemplaires originaux ne pouvaient étre qu’identiques.
Les deux Procés-verbaux gardent les formes d’un traité ou conven-
tion entre les deux communes. C’est un acte juridique unique, qui
est l’œuvre des autorités des deux communes et qu'il ne sera
possible de modifier que de leur propre accord. Il fait apparaître
quelles sont les parties contractantes; un préambule énonce les
motifs qui ont déterminé sa conclusion et le but poursuivi de

29
235 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

constater certains faits. Le Procès-verbal que les deux communes
ont convenu, qui comprend quatorze pages et se réfère à 5732
parcelles cadastrales, est un accord entre les autorités commu-
nales des deux Etats. Seul l’exemplaire déposé aux archives de la
commune de Baarle-Nassau figure au dossier; l’autre exemplaire
de Baerle-Duc n'a pas été présenté par le Gouvernement belge.
Il est regrettable qu'une telle omission se soit produite, car de deux
choses l’une: ou l’exemplaire égaré était concordant avec celui
versé au dossier, ou il différait de celui-ci. Dans l’une ou l’autre
situation, la présence de ce document aurait éclairci définitivement
le droit des Parties. La présente affaire n'aurait probablement pas
été soumise à la Cour. La non-possession de ce document, invoquée
par le Gouvernement belge, ne peut lui créer une situation favora-
ble. Il n’a pas expliqué ni prouvé quand et comment la disparition
est survenue; ni le cas fortuit ni la force majeure n’ont été invoqués.
C’est, de sa part, une simple allégation faite en 1955.

Quoi qu'il en soit, aucun doute n’est soulevé par les Parties sur
l'authenticité du Procès-verbal communal et comme unique exem-
plaire il fait entièrement foi.

*
* *

Pour mieux comprendre les travaux de la Commission mixte, il
faut les diviser en deux périodes séparées. La premiére période va
du 3 juin 1839 jusqu’à son ajournement le 18 janvier 1842, et la
seconde période reprend le 23 février 1843 jusqu’au 8 aoiit de la
méme année, date de la signature du Procés-verbal descriptif. Un
fait important divise le travail de la Commission: c’est le Traité
du 5 novembre 1842, ratifié le 5 février 1843, lequel établit les lignes
générales dont la Commission devra tenir compte dans l’accom-
plissement de sa mission.

Quand la Commission mixte instituée par le Traité de Londres du
19 avril 1839 arriva dans ses travaux aux secteurs des communes
de Baarle-Nassau et Baerle-Duc, elle se heurta à des difficultés
sérieuses et particulières pour continuer la ligne frontaliére qu’elle
avait tracée jusque-là. Les commissaires belges manifestaient qu'ils
étaient obligés, en vertu des instructions qu'ils avaient reçues, de
maintenir le statu quo en ce qui concerne la commune belge de
Baerle-Duc {lettre du président de la commission belge au président
de la commission néerlandaise, du 4 septembre 1841).

Les commissaires délégués par la Commission mixte, réunis le
26 octobre 1841 à Achel (175m€ séance), constatent que ne pouvant
«appliquer à la délimitation entre les communes de Baarle Nassau
et Baarle Duc, les mêmes moyens, le même mode d’opération
employés pour le reste de la ligne, fils] sont convenus de procéder
dans cette circonstance spéciale de la manière suivante..., l’on se

30
236 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

borne ... à reconnaître et constater quelles sont les parcelles, soit
propriétés bâties, soit terres labourables, prés, jardins, vergers, bois,
bruyères, etc., qui appartiennent aux Pays-Bas ou à la Belgique,
c'est-à-dire aux communes de Baarle Nassau ou Baarle Duc.» Pour
ce travail, le Procès-verbal communal de 1836-1841 est pris « pour
base de la séparation des territoires des deux communes... En
conséquence, il est ... accepté de part et d'autre par les délégués de
la Commission mixte que le territoire de la commune de Baarle
Nassau se compose de toutes les parcelles sous les numéros suivants:

Section A, dite Zondereijgen.
I, 4, 5 et 62 à 67 inclus: 78 à 111 inclus; 113, 127 etc. » (contre-
mémoire, annexe XX VII a, pp. 57-58).

Par cette décision prise avec l'intervention du commissaire
belge, le vicomte Vilain XIIII, la sous-commission attribue les
parcelles en cause à Baarle-Nassau.

Une lettre du vicomte Vilain XIIII, du jour suivant, le 27 octobre
1841, adressée au bourgmestre de Baerle-Duc, le prie de lui faire
connaître si les parcelles 91 et 92 appartiennent à Baerle-Duc
car, selon le procès-verbal de délimitation de la commune de
Baarle-Nassau, elles appartiennent à Baerle-Duc; «le procès-
verbal de notre commune n’en fait pas mention », ajoute cette
lettre (contre-mémoire, annexe XXII, p. 51). La réponse à cette
lettre ne figure pas dans le dossier.

La lettre du vicomte Vilain XIIII, se référant à un procès-verbal
de délimitation de la commune de Baarle-Nassau, n’a pu faire allu-
sion au Procès-verbal de 1836-1841 de cette commune, dont l’origi-
nal déposé au Greffe établit que les parcelles n°5 gt et 92 appar-
tiennent à Baarle-Nassau. En affirmant dans sa lettre que «le
procès-verbal de notre commune n’en fait pas mention », il accep-
tait que selon ce procès-verbal les parcelles en question reve-
naient à Baarle-Nassau. Cette lettre est une preuve corroborante
que les exemplaires originaux déposés aux deux communes concor-
daient sur ce point.

Dans une annexe à un rapport du président de la Commission
néerlandaise de délimitation au ministre des Affaires étrangères
des Pays-Bas, du 31 octobre 1841, il est dit qu’il est arrêté, à Achel,
de part et d’autre par les délégués de la Commission mixte que les
territoires des deux communes se composent des parcelles indiquées
dans un tableau qu'il inclut à son rapport. D'après ce tableau,
à la Section A, dite Zondereygen, il est rapporté que les parcelles
91 et 92 appartiennent à la Belgique. Le président néerlandais,
ce faisant, ne rapportait pas exactement la décision prise à Achel
sur les parcelles litigieuses.

3I
237 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

Le ret décembre 1841, la Commission mixte prend connaissance
de la difficulté qui empêche les commissaires désignés de procéder
à la délimitation continue entre Baarle-Nassau et la Belgique. Une
telle difficulté résulte de la situation toute spéciale des territoires
de Baarle-Nassau et Baerle-Duc, composés de parcelles entre-
mélées. Il est arrêté que l’on procédera à la vérification du travail
de sous-commissions destinées à constater la souveraineté de chaque
Puissance sur les parcelles qui forment les territoires de ces com-
munes (contre-mémoire, annexe XX VI, p. 55).

La Commission mixte plénière, un mois après la décision d’Achel,
le 2 décembre 1841, après discussion et vu les propositions des
commissaires délégués, arrête la disposition suivante pour la sépa-
ration des territoires des communes en question:

« Paragraphe 1. — Une délimitation proprement dite ne pouvant
s'effectuer entre ces deux communes, sans rencontrer les plus grandes
difficultés, l’on se borne à reconnoître et à désigner les parcelles
consistant en propriétés bâties ou non bâties qui appartiennent à la
commune de Baarle Nassau (Pays-Bas) et à celle de Baarle-Duc
(Belgique). » (Contre-mémoire, annexe XXVII, p. 56.)

La décision du 4 décembre 1841, prise par la Commission tout
entière (176me séance), en reconnaissant pour chacun des deux
États les parcelles qui doivent leur appartenir, en les désignant par
leur numéro et section de cadastre, inclut dans la section A, dite
Zondereygen, entre autres, «les parcelles n°5 78 à III inclus » comme
appartenant à Baarle-Nassau (mémoire, annexe VI, p. 23).

Donc, au moment où la Commission mixte ajourne ses travaux,
le 18 février 1842, elle avait décidé que les parcelles étaient néer-
landaises (contre-mémoire, annexe XXXI, p. 64). Les doutes
soulevés par la lettre du vicomte Vilain XIIII étaient complète-
ment dissipés. Il n’y avait aucune incertitude, à cette date, à l’égard
de la souveraineté néerlandaise sur les parcelles.

La Commission mixte reprend ses travaux le 23 février 1843
(contre-mémoire, annexe XXXII, p. 65). Les travaux devaient
être terminés dans trois mois; ils en ont cependant duré quatre.
La Commission prend alors connaissance du Traité du 5 novembre
1842, dont l’article 14 prescrit le maintien du statu quo entre les
deux communes. La question de la délimitation de la frontière
demeurait ouverte. On convient d’initier les travaux par la revision
définitive des procès-verbaux descriptifs de la limite et on décida
que les sous-commissions seraient chargées de reviser le travail
(contre-mémoire, annexe XXXII, p. 65).

32
238 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

Lors de la séance du 3 mars 1843, la Commission mixte adopte
les règles suivantes sur la méthode et la procédure de son travail:

«1° MM. les présidents prendront immédiatement des mesures
pour la confection et la mise au net des plans parcellaires devenus
nécessaires par suite du Traité du 5 novembre 1842.

2° Les procès-verbaux descriptifs seront revus et complétés par
une ou plusieurs sous-commissions qui soumettront le résultat de
leurs travaux à l'approbation de la Commission mixte.

5° Afin de réduire les écritures le plus possible et d'éviter des
collationnements très longs et souvent imparfaits, les procès-ver-
baux descriptifs, dont il faudra un assez grand nombre de copies,
seront autographiés et tirés à frais communs à 50 exemplaires dont
25 ee chaque commission. » (Contre-mémoire, annexe XXXIII,
p. 66.

On établit ainsi une division du travail. N’oublions pas que le
Procés-verbal descriptif a 142 articles et qu’on devait terminer
avant trois mois.

Le 4 avril 1843 (225™me séance), la Commission arrête une résolu-
tion qui comprend deux articles, dont le premier seul intéresse
Vaffaire, et qui seront annexés au procès-verbal de cette séance.
Par suite de cette résolution, les décisions concernant les communes
de Baarle-Nassau et Baerle-Duc qui sont insérées dans les procès-
verbaux des 175€ et 176™e séances sont annulées. En conséquence,
les décisions prises le 26 octobre, le 2 et le 4 décembre 1841 sont
laissées sans effet. Une telle annulation était la conséquence immé-
diate de adoption à cette même séance du Procès-verbal communal
de 1836-1841 pour constater le statu quo qui devrait être maintenu
en vertu de l’article 14 du Traité du 5 novembre 1842. La procla-
mation du maintien du statu quo obligea, naturellement, la Com-
mission mixte à reviser ce qui avait été convenu antérieurement à
l'égard des parcelles des deux communes — en dérogation au statu
quo; elle maintenait tout ce qu’elle avait décidé sur la base du
statu quo. La résolution du 4 avril 1843 — et il faut la transcrire
intégralement, vu son extréme importance, car elle constituera la
première partie de l’article go du Procès-verbal descriptif de la
Convention de 1843 — est la suivante:

« Article 90
Communes de
Baarle-Duc (Belgique) et
Baarle-Nassau (Pays-Bas)

§ xe". La limite, après avoir séparé la commune de Poppel (Bel-
gique), de celle d’Alphen (Pays-Bas), rencontre, au point décrit à
la fin de l’article précédent, le territoire composant les communes
de Baarle-Duc et Baarle-Nassau.

33
239 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON}

En ce qui concerne ces deux communes, les commissaires dé-
marcateurs:

Vu l’article 14 du Traité du 5 novembre 1840 deux ainsi conçu:

« Le statu quo sera maintenu, tant à l'égard des villages de Baarle-
Nassau (Pays-Bas) et Baarle-Duc (Belgique), que par rapport aux
chemins qui les traversent. »

Considérant que l’état actuel des lieux, maintenu par la disposition
de l’article quatorze précité, ne permet pas de procéder à la délimi-
tation régulière des deux communes dont il est question;

Considérant, néanmoins, qu’il peut être utile de constater ce qui
a été contradictoirement établi par le procès-verbal du vingt-neuf
novembre 1836, arrêté et signé le vingt-deux mars 1840 et un
par les autorités locales des deux communes;

DÉCIDENT :

a) Ledit procès-verbal, constatant les parcelles dont se composent
les communes de Baarle-Duc et de Baarle-Nassau, est transcrit, mot
à mot, dans le présent article.

b) Un plan spécial, en quatre feuilles, comprenant le parcellaire,
tout entier, des deux communes est dressé à l’échelle du dix-millième
et à ce plan sont annexées deux feuilles détachées représentant, à
l'échelle du deux mille cing centième, les parties de ces communes
qu’une échelle, plus petite, ne permet pas d’exprimer avec clarté.

(Le procès-verbal, dont il est parlé plus haut, sera inséré ict tex-
tuellement). »

Par l’effet de cette résolution adoptant le Procès-verbal communal
de 1836-1841, les parcelles litigieuses étaient incorporées 4 la com-
mune de Baarle-Nassau. Une disposition de ce procès-verbal
indiquait textuellement: «Les parcelles n°5 78 à III inclus appar-
tiennent à la Commune de Baarle Nassau. » Le 4 avril 1843, la
Commission mixte, en décidant de maintenir le statu quo, admettait
la souveraineté néerlandaise sur les parcelles. Elle a fait de cette
résolution un choix irrévocable. Aprés cette date, aucune autre
résolution ne fut prise par la Commission mixte 4 cet égard.

Le contenu du statu guo que la Commission mixte venait d’adopter
était aussi accepté par le ministre de Belgique à La Haye, dans la
lettre du 26 juin 1843 adressée au ministre des Affaires étrangères
des Pays-Bas. 11 réclame, au nom des habitants de la commune de
Baerle-Duc, un certain droit de jouissance sur les bruyères que
possédait le prince Frédéric des Pays-Bas. Parmi ces biens figurait
la parcelle n° gi. Le ministre de Belgique ajouta dans sa lettre:

« Si cette question se présentait pour des terrains belges, sa
solution serait facile, car les articles 8 et ro de la loi du 28 août
1792, garantiraient formellement les droits de Baar le Duc. » (Contre-
mémoire, annexes XLI et XLI a.)

34
240 PARCELLES FRONT. (or. DISS. DE M. ARMAND-UGON)

ak
* *

Pour apprécier la portée juridique de la résolution du 4 avril
1843 du point de vue du présent différend, il convient d’analyser
son contenu. Cette résolution est un accord qui a été rendu selon
la libre volonté concordante des autorités déléguées par les deux
Gouvernements pour fixer le statu quo et la situation des deux
communes et qui doit déployer tous ses effets.

Une fois incorporée à l’article go du Procès-verbal descriptif,
cette résolution est devenue une disposition de la Convention de
1843. Il en est de même du Procès-verbal communal dont le texte
devait être reproduit textuellement.

U ressort de la résolution précitée que les commissaires démarca-
teurs, en raison de l’article 14 du Traité du 5 novembre 1842,
devaient maintenir le statu quo existant à l'égard des deux communes.
Cette méthode respectait la situation interne et préexistante entre
elles. C’est le fondement du principe de l’utz possidehis, procédé
naturel et commode. A partir du 4 avril, le statu quo sur les parcelles
des deux communes restait fixé.

D’autre part, comme le remarque la résolution indiquée, il y
avait impossibilité de procéder à la délimitation régulière des deux
communes. Il y avait deux impossibilités pour établir une limite:
une légale (article 14) et l’autre physique (configuration des deux
territoires enclavés et enchevêtrement des parcelles entre elles), ce
qui décida la Commission mixte à adopter le Procès-verbal commu-
nal de 1836-1841 pour constater les parcelles appartenant aux deux
communes, lequel devait être transcrit «mot à mot» dans le
Procès-verbal descriptif. Le texte de ce Procès-verbal, malgré une
note finale de la résolution du 4 avril 1843, ne fut jamais incorporé
textuellement au procès-verbal de cette séance de la Commission
mixte.

Le Procès-verbal communal qui devait être transcrit mot à mot
à l’article 90 du Procès-verbal descriptif était celui qui fut contra-
dictoirement établi le 29 novembre 1836, arrêté et signé le 22 mars
1841 par les deux communes. C’est une copie authentique de ce
Procès-verbal qui devait s’incorporer à l’article go, car c’était le
document qui faisait pleine foi et pleine preuve du statu quo des
parcelles entre les deux municipalités — telle étant la volonté des
commissaires démarcateurs, et c’est sur cet objet qu'était inter-
venu leur consentement. Or, ce Procès-verbal communal n’a pas
été reproduit « mot à mot » à l’article 90 du Procès-verbal descriptif
de la délimitation entre les Royaumes des Pays-Bas et de la Bel-
gique, comme l'avait décidé la Commission mixte. Dans le Procés-
verbal communal, dont l’exemplaire original a été déposé au dossier,
les parcelles en cause sont déclarées comme appartenant a Baarle-
Nassau, tandis que le Procès-verbal de l’article go les attribue à
Baerle-Duc, comme conséquence de la reproduction d’un document
qui n’est pas le Procès-verbal communal de 1836-1841.

35
241 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

L'article 90 du Procès-verbal descriptif comprend deux parties:
la première est le texte de la résolution du 4 avril 1843, et la seconde
partie est l'insertion du Procès-verbal communal de 1836-1841.
C'est une compilation de deux actes provenant d’autorités diffé-
rentes: la Commission mixte et les autorités des communes de
Baarle-Nassau et de Baerle-Duc. La seconde partie n’a pas été
exécutée conformément à la première partie qui est la reproduction
de la résolution prise le 4 avril; au lieu d’incorporer une copie de
l'original du Procès-verbal communal de 1836-1841, on mit à sa place
une copie d’un autre procès-verbal communal, différent de celui que
la Commission mixte avait décidé d'adopter. Il y a donc eu une mise
en œuvre erronée et vicieuse d’une disposition de la Convention
{article go du Procès-verbal descriptif). La volonté des Parties n’a
pas été respectée. Cette exécution imparfaite n’équivaut pas à une
revision de cette disposition conventionnelle, laquelle n’a pas été
envisagée par la Commission mixte ni arrêtée par celle-ci postérieu-
rement. La Commission mixte n’est pas revenue sur sa résolution
du 4 avril et aucune modification n’a été apportée à son texte.
Quand elle faisait un changement dans ses décisions — comme
lorsqu'elle a passé en revue les articles 50 à 112 du Procès-verbal
descriptif, séance du 12 juin 1843 — ce changement était dûment
mentionné dans le procès-verbal de la séance (contre-mémoire,
annexe XXX VII, p. 76).

Aucune preuve n’a été apportée pour justifier la modification du
texte original par un autre texte postérieur. La copie qu’on invoque
comme ayant servi de base au Procès-verbal communal inséré à
l'article go n’a pas été versée au dossier. Il n’y a donc aucune preuve
d’une modification voulue sur ce point et la résolution formelle et
claire de la Commission mixte incorporée à l’article go n'a été
rapportée ni abrogée à aucun moment. C’est donc cette disposition
conventionnelle qui doit régler la divergence signalée entre le
Procès-verbal communal et le procès-verbal communal transcrit
à l'article go du Procès-verbal descriptif. L'erreur purement maté-
rielle de transcription d’un texte pour un autre doit être reconnue
devant les preuves complètes et décisives produites par le Gouver-
nement néerlandais. Un acte juridique authentique a été remplacé
par un acte non authentique, différent de celui qui avait été con-
venu par les Parties. Le procès-verbal communal incorporé à
l'article go est une copie d'un acte non authentique; il n’y a aucune
preuve de son existence. Aucun doute n'est permis sur l'existence
d'une divergence entre les textes des deux proces-verbaux; il
suffit de comparer le texte original avec le texte transcrit: le texte
original a une valeur juridique exclusive et certaine et doit prévaloir
sur le texte de l’article go. .

La confrontation des deux textes néerlandais de ce procès-verbal
de l’article go démontre lui-même une autre divergence à l'alinéa
qui se rapporte aux parcelles en cause.

36
242 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

Le texte produit par la Belgique dit: «De perceelen nummer or
en 92 behoren tot de gemeente Baerle-Hertog. »

Le texte produit par les Pays-Bas est le suivant: « De perceelen
n° ox en 02 behooren tot Baarle-Hertog. »

Dans le dernier texte, les mots «de gemeente » ont été supprimés.
Cette constatation permet d’affirmer que les deux secrétaires com-
munaux ont certifié deux textes différents et que les commissaires
délégués pour le collationnement des deux textes n’ont pas rempli
leur tache avec le soin voulu.

Cette variante de deux textes de l’article go du Procès-verbal
descriptif, attribuant les parcelles soit à la commune de Baerle-Duc,
soit à Baarle-Duc, quand, tout au long du texte du Procès-verbal
descriptif, les parcelles sont toujours assignées 4 une commune
(gemeente), doit s’expliquer comme une interpolation dans le
texte du Procés-verbal communal de 1836-1841 versé au dossier.

Une fois qu’elle acceptait le texte du Procés-verbal communal de
1836-1841 pour décider en quoi consistait le statu quo, la Commission
mixte ne pouvait rectifier ce Procès-verbal sans intervention des
autorités communales. La Commission se reportait 4 un acte inter-
communal afin d’établir le statu quo qu’elle voulait transcrire mot
a mot dans le Procés-verbal descriptif; elle prescrivait la reproduc-
tion textuelle de ce document. En principe, seuls les organes qui
ont fait un acte juridique sont compétents pour le modifier ou
VYamender. Du reste, ledit Procès-verbal communal indique la
procédure qui doit être suivie pour corriger les erreurs qu’il peut
contenir et la qualité des preuves 4 faire valoir dans cette circons-
tance. La Commission mixte, si elle avait eu l'intention de corriger
le Procès-verbal communal au moment d’incorporer celui qu’elle
a placé à l’article go du Procès-verbal descriptif, aurait dû le quali-
fier de procès-verbal amendé de reconnaissance des limites exactes
entre les communes de Baarle-Nassau, province du Brabant sep-
tentrional, et de Baerle-Duc, province d'Anvers. La Commission ne
l’a pas fait. Elle a, au contraire, fait certifier un certain procès-verbal
communal par les secrétaires des deux communes. Il est évident
que la Commission mixte ne pouvait, sans commettre une falsifi-
cation matérielle, transcrire comme copie authentique d’un acte
juridique déterminé un acte qu’elle avait au préalable modifié
secrètement. Dès ce moment, l'acte transcrit et incorporé à l’article go
n'était plus le Procès-verbal communal de 1836-1841, mais un
autre procès-verbal dont l'existence est restée inconnue. Il faut
conclure que la Commission mixte, placée tout au sommet de la
hiérarchie, n'avait pas la capacité de modifier ledit Procès-verbal
communal et de le faire passer ensuite comme le Procès-verbal de
1836-1841. On ne peut exprimer que l’on va faire une citation
concrète et précise et, par la suite, présenter sous cette étiquette un
texte qui ne concorde pas avec l'original. La Commission mixte
n’a pas eu l’intention ni la volonté de procéder ainsi.

37
243 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

# 7 +

Il est incontestable — comme l’admettent les Parties — qu’il y a
entre le procès-verbal incorporé à l’article 90 et le Procès-verbal
communal de 1836-1841 une divergence sur le point de l'attribution
des parcelles litigieuses.

Les explications présentées par les Parties sur l’origine de cette
divergence ne dépassent pas la phase de la simple hypothèse. Au-
cune des deux versions n'a le soutien de preuves irréprochables et
décisives. Ce sont des conjectures, des produits de l'esprit et des
présomptions sur des faits contestables. Elles doivent donc étre
écartées.

D'autre part, pour la décision de la présente affaire, il n’est pas
nécessaire de connaître ni d'établir la genèse de la variante signalée
entre les deux textes des procès-verbaux; il suffit de constater que
celle-ci existe.

Le Gouvernement néerlandais en a fait la preuve.

Le Gouvernement belge soutient que c'est volontairement qu'on
a écarté le Procès-verbal authentique; les Parties auraient décidé
d'insérer à l’article go le texte transcrit. Une telle intention, si elle
a existé, n’a jamais, en aucune circonstance, été consignée dans un
acte quelconque. Silence complet sur ce point, soit dans les procès-
verbaux des séances de la Commission mixte, soit dans le Procès-
verbal descriptif.

Ce Gouvernement ajoute que les Parties sont tombées d'accord
pour adopter le Procès-verbal tel qu’il est transcrit à l’article go.
Une telle affirmation est contraire au texte formel de la résolution
du 4 avril 1843, qui est devenue une disposition conventionnelle,
laquelle a décidé que le procès-verbal à transcrire à Particle go serait
«ledit Procès-verbal », c'est-à-dire le Procès-verbal communal de
1836-1841, et non un autre procès-verbal. Or, c’est précisément un
autre procès-verbal non authentique qu'a incorporé à son texte
l’article 90. Par ce fait, le consentement des Parties intervenu lors
de la résolution du 4 avril n’a pas été respecté. La Convention de
1843 n’a pu couvrir le défaut d'exécution d’une disposition de l’ar-
ticle go et lui donner force de loi. La loi n’a pu reconnaître qu’une
copie d’un acte inconnu peut faire foi contre l’exemplaire authen-
tique d’un acte que cette même loi a choisi comme preuve du
statu quo. L'objet du consentement des Parties était de retenir le
statu quo constaté par le Procès-verbal communal de 1836-1841;
ce consentement n’est pas intervenu sur un autre objet.

*
* *

Le président de la commission néerlandaise de délimitation
adresse, le 14 juillet 1843, une lettre au conseiller d'État, gouver-

38
244 PARCELLES FRONT. (OP, DISS. DE M. ARMAND-UGON)

neur du Brabant septentrional, pour lui faire parvenir deux copies
authentiques de la description des frontiéres telles qu’elles ont été
définitivement arrétées par la Commission mixte. Parmi les annexes
à cette lettre figurait le texte de l’article go tel qu’il a été mentionné
(résolution du 4 avril 1843), mais sans la transcription du Procès-
verbal indiqué à la fin de cette résolution. Une telle transcription a
sans doute paru inutile, vu que le Procés-verbal communal de
1836-1841 était bien connu par les autorités de la commune de
Baarle-Nassau. On doit déduire que le texte actuel du Procés-verbal
de l’article 90 n’a pas été connu à cette époque par les autorités de
cette commune (contre-mémoire, annexe XXX VIII).

Par une lettre du 29 avril 1844, le conseiller d’État, gouverneur
du Brabant septentrional, fait savoir au bourgmestre de Baarle-
Nassau le placement prochain de bornes, en vertu du traité avec la
Belgique, et lui fait connaître les parcelles où lesdites bornes devront
être placées. Il joint à sa lettre une partie du procès-verbal de la
délimitation, en tant que celui-ci a trait à cette commune. L’extrait
de l’annexe de cette lettre consiste uniquement en la reproduction
textuelle de la résolution du 4 avril 1843 (devenue la première partie
de l’article 90), mais sans l'accompagner du texte du procès-verbal
inséré à l’article 90 du Procès-verbal descriptif. Le bourgmestre de
Baarle-Nassau, à cette occasion, n’a pu connaître le texte de ce
procès-verbal tel qu’il est reproduit à l’article go; il n’avait nulle-
ment besoin du texte du Procès-verbal que la résolution du 4 avril
1843 avait arrêté car il le connaissait parfaitement.

Ti ressort clairement de ces deux lettres que ni le gouverneur du
Brabant septentrional, en juillet 1843, ni le bourgmestre de Baarle-
Nassau, en avril 1844, n’ont eu sous leurs yeux le texte apocryphe
inséré à l’article go.

*
* *

Il est évident que la volonté des Parties n’a pas été respectée au
moment de l’exécution de la première partie de l’article go, en
insérant à la suite un document autre que celui décidé par les
commissaires démarcateurs. En conséquence, cette partie de la
Convention de 1843 doit être rétablie selon le seul consentement
acquis. Le procès-verbal de l’article 90 n’est pas celui qui doit
fixer le statu quo des parcelles en cause; ce statu quo doit se régler
suivant le Procès-verbal communal de 1836-1841. Ainsi en avait
décidé irrévocablement la Commission mixte et la Convention de
1843 n’a pu contenir dans son texte une chose différente.

*
* *

Si nous nous plaçons sur le terrain que seul le procès-verbal de
l'article go fait foi, la revendication néerlandaise est encore perti-
nente.

39
245 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

On doit rappeler que le Procès-verbal communal de l’article 90
du Procès-verbal descriptif, celui auquel la Convention se réfère,
prévoit la possibilité de certaines modifications. En effet, ce Procès-
verbal (de l’article 90), dans son avant-dernier alinéa, prévoit que
les «erreurs qui pourraient être découvertes plus tard comme
s étant glissées dans ce Procès-verbal pourront être corrigées de part
et d’autre, sous réserve cependant que la partie qui demande ou
exige une correction, accompagne sa revendication de preuves
claires et légales » (mémoire, annexe IV).

De cet alinéa, il ressort que le Procès-verbal de l'article go admet
des modifications. Il établit même qui aura la charge de la preuve
et la nature des preuves que les Parties devront invoquer pour
redresser les erreurs ultérieurement décelées. Il y a donc une
réserve expresse sur les erreurs consignées au procès-verbal de
l'article 90, que peuvent invoquer soit le Gouvernement belge soit
le Gouvernement néerlandais pour démontrer ces erreurs.

L’approbation de la Convention de 1843 n’a pas pour autant dit
le dernier mot sur le statu quo constaté dans cet instrument; les
erreurs à survenir pouvaient toujours être alléguées.

Les preuves présentées par le Gouvernement néerlandais sont
efficaces et concluantes pour démontrer l’erreur du procès-verbal
communal de l’article 90. Ces preuves sont « claires et légales »; elles
proviennent des termes mêmes du Procès-verbal communal ori-
ginal de 1836-1841, document dont la valeur n’a pas été contestée
par le Gouvernement belge.

En outre, sur les parcelles en cause, les Pays-Bas ont exercé
pendant de longues années — comme nous le verrons ci-après —
une possession effective, publique et pacifique, après la Convention
de 1843. C’est une autre preuve du statu quo néerlandais qu'avait
admis le Procès-verbal communal 1836-1841.

On invoque le principe du maintien des traités. Mais un tel
principe — qui du reste n’est pas absolu — ne s'oppose nullement,
surtout quand une clause expresse le prévoit, à la rectification des
erreurs matérielles qu’ils comportent, pourvu qu “elles soient pleine-
ment démontrées par des preuves sérieuses, administrées de manière
évidente et irréfragable.

Le principe du respect des traités reçoit ainsi une exacte appli-
cation; ce principe n’impose pas l’acceptation d’un traité qui n’est
pas juridiquement valable dans une de ses parties.

* * x

La Convention de 1843 a reçu pendant presque une centaine
d’années une application qui ne s'accorde pas avec le texte du procès-
verbal communal inclus à l’article go du Procès-verbal descriptif;
si celui-ci considère les parcelles comme belges, dans la réalité, ces
mêmes parcelles ont été soumises depuis toujours à la souveraineté

40
246 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

néerlandaise. Une telle situation paraît confirmer, comme le soutient
la thèse néerlandaise, le remplacement du Procès-verbal communal
authentique par un autre dont on ignore l’existence et le contenu.
Une divergence était née entre la pratique existante à l'égard des
parcelles litigieuses et le Procès-verbal descriptif; elle a seulement été
signalée à l'attention des deux Gouvernements en 1890, lors du
projet de Convention de 1892. C’est à ce moment qu'est apparue
l’inadvertance commise dans l’article 90 du Procès-verbal descriptif
de la Convention de 1843, laquelle était passée inaperçue des deux
Gouvernements.

Cette possession effective sur les parcelles, contraire au procès-
verbal inséré à l’article 90, est une preuve supplémentaire de la
méprise dénoncée par le Gouvernement néerlandais.

Le ministre des Affaires étrangères de la Belgique, dans une lettre
au ministre des Pays-Bas à Bruxelles, du 20 août 1890, disait:
«le traité de 1842 ayant stipulé le statu quo, il paraît préférable de
viser ce traité plutôt que la convention de 1863 »; il se référait sans
doute à la Convention de 1843 (contre-mémoire, annexe XLVII).
Le statu quo avait préférence sur les dispositions de la Convention
de 1843.

La carte jointe au procés-verbal de délimitation des deux Baarle
de 1826 démontre clairement que les parcelles en question n’apparte-
naient pas à la commune de Baerle-Duc. La valeur de cette carte
ne saurait être récusée sans examen (duplique, annexe IT).

La Convention de 1843, dans son article 3, attribue aux cartes
topographiques au dix-millième, arrêtées et signées par les commis-
saires, la même force et la même valeur qu’à une disposition de la
convention. La carte présentée par la Belgique comme preuve
supplémentaire, qui est une feuille d’un plan spécial, fait mention,
dans sa légende, des parcelles appartenant à la Belgique, des par-
celles indivises entre les deux Royaumes et des parcelles apparte-
nant aux Pays-Bas. Les premières portent la couleur brune, les
secondes sont roses et les troisièmes ne sont pas coloriées. Cette
carte n’est pas l’une des cartes prévues par l’article 3, cité anté-
rieurement, car elle indique de nombreuses parcelles en rose,
sans les attribuer soit à l’un, soit à l’autre des deux États. Elle ne
tient pas compte du procès-verbal qu'avait adopté l’article 90, dans
lequel les parcelles sont attribuées soit à Baerle-Duc, soit à Baarle-
Nassau; ce procès-verbal n’indique pas qu’il y avait des parcelles
indivises. Cette carte reste en dehors des faits admis par le procès-
verbal communal inséré à l’article 90. On doit considérer cette carte
dans son ensemble, et non dans une de ses parties; sa force probante
n'est pas déterminante. D'ailleurs, la carte annexée au procès-
verbal de la Commission de délimitation du 5 septembre 1887 ne
relève pas les parcelles en litige comme territoire belge (contre-
mémoire, annexe XLVI).

D'autre part, les faits juridiques sûrs et déterminants dont il sera
fait état ci-après sont en désaccord complet avec les affirmations

AI
247 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

de la carte en question. Une telle circonstance lui enlève force pro-
bante.

L'inscription que contient la carte de l’État-major belge de 1871
n’a pas l'importance qu’on lui attribue en l’occurrence, dès qu'il
nest pas établi que les autorités néerlandaises en eussent pris
connaissance (mémoire, annexe XIII, p. 31). Cette attribution à
la Belgique des parcelles en question n’est que la répétition de
l'erreur déjà signalée dans le procès-verbal communal inséré à
l’article 90. On ne peut tirer de cette constatation un effet de souve-
raineté ni lui attribuer la valeur d’un acte de souveraineté.

*
* *

Il a été avancé également par le Gouvernement belge que, lors du
projet de convention de 1892, il fut admis que les parcelles en cause
appartenaient à la Belgique. Cette convention avait pour but de
mettre fin aux enclaves et le projet s’est limité à replacer celles-ci
dans un seul des deux territoires, sans discuter l’appartenance des
parcelles en faisant des cessions mutuelles. Les Parties, pour aboutir
au but poursuivi de mettre fin aux enclaves belges aux Pays-Bas
et néerlandaises en Belgique, s’en sont tenues aux données erronées
du procès-verbal de l’article 90, sans un examen plus approfondi.
Cette convention non ratifiée ne peut être opposée aux Pays-Bas.
La jurisprudence constante de la Cour permanente de Justice inter-
nationale et de notre Cour ne permet pas de faire état des propo-
sitions faites au cours des négociations directes qui n’ont pas abouti
à un accord complet. La reconnaissance faite à cette occasion par
les Pays-Bas ne lui a pas enlevé le droit de la contester. Ils n’ont
pas fait une reconnaissance pure et simple; ce projet de convention
est un acte complexe et en conséquence indivisible. Du reste, après
1892, la situation des parcelles est demeurée inchangée; la souve-
raineté néerlandaise a continué à s’exercer sur ce petit territoire,
sans aucune réclamation de la part du Gouvernement belge; une
telle situation démontre bien que, de l’avis des deux Gouvernements,
la prétendue reconnaissance ne portait aucun effet juridique.

On a dit que la Convention du 23 avril 1897 sur le rachat de la
ligne de chemin de fer de Tilburg à Turnhout reconnaissait la
souveraineté belge sur les parcelles en question. Cette convention
n’a pas été versée au dossier; pour soutenir cette prétention on a
eu recours à un extrait de l'exposé des motifs de la Convention
devant le Parlement néerlandais (réplique, annexe XII). Mais les
preuves produites par le Gouvernement néerlandais, citées aux
paragraphes 27 et 36, lettre d, de la duplique, permettent, malgré
l'explication donnée en plaidoirie par le conseil belge (procédure
orale, p. 113), de soutenir que les enclaves visées dans cet exposé

42
248 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

des motifs ne sont pas les parcelles en cause. La redevance due par
le Gouvernement néerlandais ne pouvait tomber sur les propriétés
occupées par le chemin de fer, car ces propriétés avaient été trans-
férées au Gouvernement néerlandais (contre-mémoire, annexe LI,

p. 152).

Le Gouvernement néerlandais fait valoir un autre titre de souve-
raineté à l'encontre des prétentions du Gouvernement belge. Il
allègue avoir exercé des attributions de la souveraineté sur les
parcelles dans les années postérieures à la Convention de 1843.

Les faits invoqués pour justifier cette situation sont les suivants:

1. Les parcelles en cause pendant la période qui va de 1845 à
1957 ont eu différents propriétaires et l'annexe LI du contre-mémoire
donne le détail de ces changements. IJ est fait état d’actes de ventes,
soit privées, soit publiques, d’actes de partage et de cessions. Dans
tous ces actes, il est expressément dit que les biens qu’ils mention-
nent font partie de la commune de Baarle-Nassau. Voici les dates
de ces opérations, jusqu'à l’année 1921: 31 Janvier 1845, 20 janvier
1845, 24 février 1845, 15 mars 1856, 20 mars 1860, 3 août 1863,
20 mai 1863, 19 avril 1866, 16 août 1866, 22 janvier 1867, 8 juillet
1867, 22 juillet 1867, 6 mai 1805, 1° juillet 1898, 22 avril 1004,
21 mai 1904, 4 octobre 1904, 28 septembre 1904, 23 octobre 1905,
5 décembre 1913 et 16 janvier 1914. Tous ces actes de transferts de
propriété sont inscrits dans les registres néerlandais. Ils se réfèrent
aux cadastres néerlandais, ainsi qu'à leurs numérotages. Les droits
de mutations sont payés dans les bureaux néerlandais. Ces actes se
passent entre voisins de deux communes et de nationalités belge et
néerlandaise. Il y avait une publicité indéniable de tous ces faits,
vis-à-vis des fonctionnaires de Baerle-Duc et d'Anvers.

H convient d'examiner de plus près certains de ces actes.

Le 31 janvier 1845 le prince Frédéric des Pays-Bas cède au Gou-
vernement des Pays-Bas des bruyéres lui appartenant, entre les-
quelles se.trouve la parcelle n° 91. Par ordonnance du ministre des
Finances des Pays-Bas du 23 décembre 1846 les droits du Domaine
sur cette parcelle sont reconnus (contre-mémoire, annexe XLIIT).
Cette même parcelle, comme appartenant au domaine de l’État
néerlandais, fait l’objet de la vente publique du 15 mars 1856
(p. 109).

Par acte du 16 août 1866, Hubert Antoine de Poorter, d'Anvers,
vend à la Société anonyme des Chemins de fer du Nord de la Bel-
gique une propriété située sur la commune de Baarle-Nassau pour
l'établissement du chemin de fer de Turnhout à Tilbourg: c’est une
partie des parcelles en litige.

43
249 PARCELLES FRONT. (or. DISS. DE M. ARMAND-UGON)

2. En 1851, la parcelle ox fit l’objet d’une vente par le domaine
de l'État néerlandais. La commune de Baerle-Duc a revendiqué
pour ses habitants, devant le tribunal de Bréda, un droit d’usufruit
sur cette parcelle. Elle ne prétendait donc pas que cette parcelle
fit partie de son territoire et aurait di, dans ce cas, porter sa requéte
devant les tribunaux belges. C’est un acte de juridiction civile des
tribunaux néerlandais sur une des parcelles.

3. Comme le révèlent les actes mentionnés, les parcelles ont
été imposées au titre de l'impôt foncier néerlandais. C’est là une
manifestation prolongée et continuelle de la souveraineté néer-
landaise sur les parcelles.

4. Le 4 novembre 1864, le ministre de l'Intérieur confère une
concession relative à la ligne de chemin de fer Tilbourg-Turnhout,
pour autant qu'elle devait traverser le territoire néerlandais et les
parcelles en question.

5. Lors de la construction de cette ligne de chemin de fer, une
partie des parcelles avait été indiquée pour expropriation, par les
autorités néerlandaises, en décembre 1866. Une telle mesure est
bien un acte gouvernemental; une vente volontaire est intervenue
postérieurement.

Après le projet de Convention de 1892, la situation de fait s’est
maintenue inchangée. Sur les parcelles, de nouvelles maisons sont
construites en 1904, les anciens terrains de bruyéres sont défrichés,
les habitants des parcelles enregistrent les naissances, mariages et
décès aux registres de l’état civil de leur commune à Baarle-Nassau.
C'est seulement en 1921 que le Gouvernement belge, pour la
première fois, a soumis au Gouvernement néerlandais ses préten-
tions de souveraineté sur les parcelles.

* * *

Sans les contester formellement, le Gouvernement belge oppose à
ces faits qu'il a inscrit les parcelles à son cadastre et les a fait figurer
sur une carte militaire. Il invoque encore la Convention non
ratifiée de 1892 et une autre de 1897 sur un rachat du chemin de fer.
Les parcelles auraient aussi été l'objet d de mutations au cadastre
belge de 1896 et 1904.

La force probante de la carte militaire du 4 octobre 1871 (mémoire,
annexe XIIT), du projet de Convention de 1892 et de la Convention
de 1897 a été examinée plus haut: il n’est pas nécessaire d’y revenir.

Les parcelles devaient figurer au cadastre belge en 1847 (mémoire,
annexe XII), mais cette inscription n’a eu aucune conséquence de
fait, comme il ressort dela lettre du 10 juillet 1800 d’un fonctionnaire
belge (réplique, annexe VIII); la parcelle n° 92 seulement apparaît
dans le plan cadastral de Baarle-Nassau et la parcelle n° 9r a le n° 71

44
250 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

au cadastre belge, mais comprend les n°5 189, I9I, 193, 203, 205,
206, 207 et 208 du cadastre néerlandais. Les modifications succes-
sives des parcelles au cadastre néerlandais, ainsi que l'inscription
des mutations aux registres néerlandais, sont confirmées de façon
certaine par les documents incorporés à l'annexe LI du contre-
mémoire. Les mutations faites en 1896 et 1904 furent aussi inscrites
dans les registres néerlandais (contre-mémoire, annexe LI, pp. 149
et 168).

*
* *

Dans tous les cas signalés antérieurement, le Gouvernement
néerlandais a exercé des fonctions gouvernementales prépondérantes
sur les parcelles en litige, sans qu’elles aient soulevé de la part du
Gouvernement belge aucune protestation ni aucune opposition.
Cette tolérance prolongée de ce Gouvernement a cet égard a créé
au bénéfice du Gouvernement néerlandais un droit de souveraineté
indéniable. [1 n’y a aucune preuve que la Belgique ait réclamé la
restitution des parcelles avant 1921, ni qu’il y ait eu des activités
belges sur celles-ci. On pourrait ici rappeler l'importance que la
Cour a donnée, dans l’affaire des Pécheries, à l’absence de protes-
tations d’un gouvernement dans la consolidation d’un droit (C. J. J.
Recueil 1951, p. 138). Dans l’affaire du Groénland oriental la Cour
permanente n’a pas cru devoir délaisser des actes gouvernementaux,
méme quand le Gouvernement norvégien eut formulé certaines
protestations ou réserves (C. P. J. JI., Série A/B, n° 53, pp. 62-63),
car elle a retenu l’existence de deux éléments en vue d’établir un
titre de souveraineté valable, à savoir l’intention et la volonté
d'exercer cette souveraineté et la manifestation de l'activité
étatique. La souveraineté sur les Minquiers et les Écréhous a été
fixée par notre Cour exclusivement sur la base de faits pareils à
ceux invoqués par le Gouvernement néerlandais dans la présente
affaire (C. I. J. Recueil 1953, pp. 67 à 70).

Une telle intention d’exercer la souveraineté est particulièrement
remarquable après la Convention de 1843 et après le projet de
Convention de 1892. Le Gouvernement néerlandais a continué à
considérer ces parcelles comme lui appartenant et à exercer les
attributions gouvernementales, de manière publique et paisible.
Ces faits ont établi la souveraineté néerlandaise sur les parcelles
en litige.

*
* *

En définitive, l’article 90 du Procès-verbal descriptif annexé à
la Convention de 1843 et qui fait partie de celle-ci dispose dans sa
première partie que le Procès-verbal communal signé le 22 mars
1841 sera inséré « mot à mot » comme seconde partie de l’article go.
Or, le procès-verbal reproduit n’est pas une copie littérale du Pro-
cès-verbal communal signé le 22 mars 1841. On est en présence d’une

45
251 PARCELLES FRONT. (OP. DISS. DE M. ARMAND-UGON)

disposition de la Convention de 1843 qui n'est pas juridiquement
valable. Une telle disposition ne peut constituer un titre valable de
souveraineté.

D'autre part, le titre fondé sur l’exercice- effectif, pacifique et
public des fonctions étatiques par les Pays-Bas sur les parcelles en
cause doit être préférable au titre de souveraineté invoqué par la
Belgique, qui n’a jamais exercé réellement la compétence étatique
dont elle se considère titulaire.

(Signé) ARMAND-UGON,

46
